       Case 3:19-cv-00306-CWR-FKB Document 12 Filed 02/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI

                                                   :
 TRACEY MARSHALL,                                  :
                                                   :
                        Plaintiff,                 :
 vs.                                               :
                                                   : Civil Action No.: 3:19-cv-00306-CWR-FKB
 PROGRESSIVE LEASING,                              :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       COMES NOW the Plaintiff, Tracey Marshall, and the Defendant, Progressive Leasing,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel, hereby

stipulate to dismiss, with prejudice, each claim asserted by Plaintiff against the Defendant, in the

above styled action, with Plaintiff and Defendant to bear their own attorney’s fees and costs.

       RESPECTFULLY SUBMITTED THIS 2nd DAY OF FEBRUARY 2021




  /s/ Amy L. B. Ginsburg                        _/s/ Jenny N. Perkins
  Amy L. B. Ginsburg, Esq.                      Jenny N. Perkins, Esq.
  (Admitted Pro Hac Vice)                       (Admitted Pro Hac Vice)
  Kimmel & Silverman, P.C.                      BALLARD SPAHR LLP
  30 East Butler Avenue                         1735 Market Street, 51st Floor
  Ambler, PA 19002                              Philadelphia, PA 19103
  Telephone: (267) 468-5374                     Telephone: (215) 864-8378
  E-mail: teamkimmel@creditlaw.com              Email: perkinsj@ballardspahr.com

  Christopher E. Kittel                         John Chase Bryan
  The Kittell Law Firm                          Young Wells Williams, PA
  P.O. Box 568                                  P.O. Box 6005
  283 Losher Street, Suite B                    141 Township Ave., Ste. 300 (39157-8964)
  Hernando, MS 38632                            Ridgeland, MS 39158
  Telephone: (662) 298-8772                     Telephone (601) 948-6100
  Email: ckittell@kittell-law.com               Email: cbryan@youngwells.com
  Counsel for Plaintiff Tracey Marshall         Counsel for Defendant Progressive
                                                Leasing
      Case 3:19-cv-00306-CWR-FKB Document 12 Filed 02/02/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on, February 2, 2021, a true and correct copy of the foregoing
Stipulation of Dismissal was served by ECF upon all counsel of record.


                                                     /s/ Amy L.B. Ginsburg______
                                                     Amy L.B. Ginsburg
